MEMORANDUM ***
Ruth B. Miller appeals the judgment of the district court denying Miller’s motion for summary judgment, granting the motion for summary judgment of the Commissioner of Social Security, and affirming the Commissioner’s decision denying Miller’s application for disability insurance benefits under Title II of the Social Security Act, 42 U.S.C. §§ 401-434.
We review the district court’s judgment de novo. Moisa v. Barnhart, 367 F.3d 882, 885 (9th Cir.2004). The decision of the Commissioner must be upheld if it is “supported by substantial evidence and if the Commissioner applied the correct legal standards.” Howard ex rel. Wolff v. Barnhart, 341 F.3d 1006, 1011 (9th Cir.2003).
After careful review of the record and the parties’ briefs, we conclude that the district court’s thorough opinion properly analyzed Miller’s claims, and we adopt that opinion as our disposition of this appeal.
AFFIRMED

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.